Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 09/12/19.
Claims 1-15 are pending in the application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 8, 10, and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3, 5-9, 11, and 13-15 are rejected based on their dependency on a rejected base claim.
The terms "excellent, medium, and inferior" in claim 2 are relative terms which renders the claim indefinite.  The term are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification recites the terms but without providing a standard of measurement for assessing the degree and distinction between each term.

Claim limitations “control parameter acquisition device -> 300, Figure 3, the
acceleration acquisition device -> 200, Figure 3, and artificial intelligence system configured to have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the specification does not describe whether each device is software or hardware. If each device is software per se, then the presumption each device raises the presumption is not met because software is not structure.  On the other hand, if each device is hardware, the presumption is met because each device would represent a generic placeholder mapped to the corresponding hardware structure. Moreover, the artificial intelligence system is a composite of each device, local computer, and display.  It is therefore unclear whether this system represents a generic placeholder, namely whether the corresponding system in the specification is limited to software or hardware.   The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (PG/PUB 2017/0028521) in view over Mizobe (PG/PUB 20180222057) in view over Buggenthin (PG/PUB 20200230884).

Claim 1:
   Yamamoto teaches the limitations as described below with the exception of the 0acceleration sensor and 1different insertion mode limitations as described below.  Yamamoto in view over  Mizobe and Buggenthin teaches:
      A terminal insertion quality monitoring system (Yamamoto, ABSTRACT, Figure 1) comprising:
an acceleration sensor disposed on a gripper of a terminal insertion equipment and configured to detect a dynamic acceleration of the gripper while using the gripper to insert a terminal into a housing (0Mizobe, Figure 1 –“P,” 0289 e.g. “The acceleration sensor is a sensor detecting acceleration generated by motion of the robot, and the above-described force sensor is a sensor detecting a force acting on the robot. Typically, the acceleration sensor and the force sensor are different sensors, but, in a case where one sensor can replace the other sensor, one sensor may function as the other sensor,” see also Yamamoto for gripper disposed on a terminal insertion equipment, Figure 1 -10 e.g. tool holder for inserting screw into workpiece)
a control parameter acquisition device (Figure 1- “Environment” configured to acquire a plurality of control parameters of the terminal insertion equipment while inserting the terminal into the housing (Yamamoto, Figure 1, Figure 2-31, Figure 3, 0035-40)
       an artificial intelligence system adapted to classify the detected dynamic acceleration and the acquired control parameters into a plurality of different insertion modes by analyzing and calculating the detected dynamic acceleration and the acquired control parameters, the different insertion modes have a plurality of different grades of terminal insertion quality and the artificial intelligence system is configured to monitor a terminal insertion quality of the terminal according to the insertion mode to which the detected dynamic acceleration and the acquired control parameters correspond (1Buggenthin et al., 0061: “For all these layer quality indicator sequences 10 of objects complying with the quality requirements a standard deviation of the quality indicator is calculated. E.g. the upper and lower quality limit (e.g. insertion modes, as interpreted) is evaluated by adding or subtracting one or several times the standard deviation to the mean value of all considered layer quality indicator graphs for each individual layer. If a determined layer quality indicator QI(Li) for layer Li lies in a value range between the upper confidence layer UCL and the lower confidence limit LCL, the quality of the considered layer leads with a certain confidence to an completely manufactured object complying with the quality requirements.,” Yamamoto, Figures 1-3, 0046 e.g. “The learning unit 35 can carry out various types of machine learning, such as supervised learning, unsupervised learning, semi-supervised learning, reinforcement learning, transduction, and multi-task learning. In the following discussion, it is assumed that the learning unit 35 performs reinforcement learning by Q-learning,” see also “Furthermore, the machine learning part 30 includes a decision making unit 34 which detects and outputs an amount of adjustment of at least one of the rotational speed regulation unit 21, the rotational direction regulation unit 22, and the position regulation unit 23 from the current variables, based on the learning result of the learning unit 35 so as to determine at least one of the optimum rotational speed of the screwdriver 11, the optimum rotational direction of the screwdriver 11, the optimum position of the screwdriver 11, and the optimum inclination of the screwdriver 11. The decision making unit 34 learns the selection (decision) of a more favorable action. Note that the control device 20 in place of the machine learning part 30 may include the decision making unit 34,” 0034, see also claim 1 e.g. “a state observation unit for observing state variables including at least one of a rotational speed of the screwdriver, a rotational direction of the screwdriver, a position of the screwdriver and an inclination of the screwdriver, and at least one of a fastening quality (e.g. insertion mode, as interpreted by the Examiner) of the screw fastened by the screwdriver and a fastening time for which the screw is fastened by the screwdriver, and
      a learning unit for learning at least one of the rotational speed, the rotational direction, the position and the inclination, observed by the state observation unit and at least one of a change of the fastening quality and a change of the fastening time, observed by the state observation unit in association with each other (Yamamoto, Figures 1-3, claim 1)
  
    0Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the at art applying the teachings of Mizobe (e.g. sensing dynamic acceleration using a sensor disposed on an effector/gripper), to the teachings of Yamamoto (e.g. controlling terminal insertion parameters responsive to measured insertion quality using a tool holder for inserting a screw based on machine learning), would achieve an expected and predictable result via adapting the tool holder to comprise an acceleration for expanding upon kinematic sensor data (e.g. velocity, rotation, and time).  Yamamoto teaches learning the relationship between quality and corresponding control parameters.  Since including acceleration, in addition to velocity, rotational speed, and time, expands upon the available control parameters for optimizing quality, an improved invention is realized via assessing acceleration as part of the learned correlation between quality and measured control values.
     1However, Yamamoto, as modified by Mizobe, does not expressly teach the insertion modes (e.g. quality levels) for correlating to various control parameters.  Yamamoto teaches determining optimal control parameters to minimize quality variation based on a single quality metric, see Figure 3, 0033 e.g. “The learning unit 35 which performs reinforcement learning includes a reward calculation unit 32 which calculates a reward based on at least one of the fastening quality and the fastening time, detected by the state observation unit 31, and a function update unit 33 (Artificial Intelligence) which updates a function to determine at least one of the optimum rotational speed of the screwdriver 11, the optimum rotational direction of the screwdriver 11, the optimum position of the screwdriver 11, and the optimum inclination of the screwdriver 11, e.g., an action value function (action value table), from current state variables, based on the reward calculated by the reward calculation unit 32.” 
             Buggenthin et al teaches insertion modes corresponding to upper and lower quality limits, 0061
 
      1Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the at art applying the teachings of Yamamoto (e.g. optimizing control parameters based on comparison to an optimal quality), to the teachings of Buggenthin et al. (e.g. providing upper and lower quality limits for judging), would achieve an expected and predictable result for determining quality control parameters for a first lower quality limit and determining control parameters for an upper quality limit to assess a tradeoff between quality and time for terminal insertion.  Since apprising the state of an inserted terminal whether within upper and lower limits facilitates corrective action, an improved invention is realized by providing additional feedback on inserted terminal quality.

Claim 2:
Yamamoto, as modified, teaches:
  The terminal insertion quality monitoring system of claim 1, wherein the plurality of different insertion modes include a first insertion mode indicating that the terminal insertion quality is excellent, a second insertion mode indicating that the terminal insertion quality is medium, and a third insertion mode indicating that the terminal insertion quality is inferior (Buggenthin et al., see excellent, medium, and inferior corresponding to  >UCL, UCL<> LCL, and < LCL, Figures 4-7)
Claim 3
Yamamoto, as modified, teaches:
  The terminal insertion quality monitoring system of claim 2, wherein, when the artificial intelligence system determines that the detected dynamic acceleration and the acquired control parameters correspond to the third insertion mode, the artificial intelligence system issues a warning message that the terminal insertion quality of the terminal is unqualified (Buggenthin et al., ABSTRACT e.g. see warning signal)

 Claim 4:
   Yamamoto, as modified, teaches:
The terminal insertion quality monitoring system of claim 1, further comprising an acceleration acquisition device configured to acquire the dynamic acceleration detected by the acceleration sensor (Mizobe, Figure 2-43 w/ “P”)

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (PG/PUB 2017/0028521) in view over Mizobe (PG/PUB 20180222057) in view over Buggenthin (PG/PUB 20200230884) in view over Ogawa (PG/PUB 2018/0107947).
Claim 5:
Yamamoto teaches the limitations as described below except the cloud server.  Yamamoto, as modified, and in view over Ogawa teaches:
the terminal insertion quality monitoring system of claim 4, wherein the artificial intelligence system is in a cloud server (Ogawa: “Alternatively, the machine learning apparatus 2 may be provided in a cloud server that is connected to a plurality of plants through communication lines, such as the Internet.
[0027] When the machine learning apparatuses are individually provided for each machine tool, one machine learning apparatus and the other machine learning apparatus can be connected with each other, for example,” 0027)
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the at art applying the teachings of Yamamoto (e.g. optimizing control parameters based on comparison to an optimal quality), to the teachings of Ogawa (e.g. utilizing a cloud server comprising AI to process data), would achieve an expected and predictable result via combining said elements using known methods to offload local processing.  Yamamoto and Ogawa are in the same field of endeavor of machine learning for process control and reasonably pertinent to the problem of optimizing control based on learning criteria. 
Claim 6:
  Yamamoto, as modified, teaches the limitations as described below but does not expressly teach the acceleration limitations as described below.  Yamamoto, as modified, teaches the terminal insertion quality monitoring system of claim 5, wherein the dynamic acceleration and the control parameters are sent to the cloud server (Ogawa, Figure 1 e.g. see input data sent to the machining learning, the machine learning located in a cloud server, 0027, see also Yamamoto, as modified by Mizobe for acquiring acceleration data)
     Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the at art applying the teachings of Yamamoto, as modified by Mizobe (e.g. optimizing control parameters based on comparison to an optimal quality, further including obtaining acceleration via the machine learning unit), to the teachings of Ogawa (e.g. utilizing a cloud server comprising AI to process data), would achieve an expected and predictable result via combining said elements using known methods based on adapting the sent input to the machine learning unit to comprise acceleration.  Since providing acceleration data, amongst other control parameters, to a cloud server, an improved invention is realized by offloading local processing to a server configured with machining learning for receiving input data.
Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (PG/PUB 2017/0028521) in view over Mizobe (PG/PUB 20180222057) in view over Buggenthin (PG/PUB 20200230884) in view over Ogawa (PG/PUB 2018/0107947) in view over Neely et al. (PG/PUB 2014/0279443)

Claim 7:
Yamamoto teaches the limitations as described below with the exception of the communication limitations as described below.  Yamamoto, as modified, and in view over Neely, teaches terminal insertion quality monitoring system of claim 6, further comprising a local computer through which the acceleration acquisition device and the control parameter acquisition device communicate with the cloud server (Neely et al., ABSTRACT, Figure 1-104 ->90->102), see also Yamamoto, as modified by Mizone, for both acceleration acquisition device and control parameter acquisition device, supra claim 1.  As applied below, the controller module of Mizobe is the acquisition device and the Environment module of Yamamoto is the control parameter acquisition device, or alternatively, element 30)
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the at art applying the teachings of Yamamoto, as modified by Mizobe (e.g. optimizing control parameters based on comparison to an optimal quality, further including obtaining acceleration from a controller, i.e. acquisition device, see also Yamamoto for the control parameter acquisition device, Figure 1-20 ), to the teachings of Neely (e.g. using a local computer, analogous to the controller of Yamamoto, to communicate with a cloud computer based on receiving data from an external device), would achieve an expected and predictable result via adapting the local controller to communicate with both devices of Yamamoto, as modified by Neely, to communicate with a cloud server comprising the machine learning unit to offload local processing.

Claim 8:
Yamamoto, as modified, teaches the terminal insertion quality monitoring system of claim 7, wherein the acceleration acquisition device is configured to send the dynamic acceleration to the local computer (Yamamoto, as modified by Mizone, see controller 30 for processing acceleration data, i.e., receiving input data comprising acceleration controller of Mizobe)
Claim 9:
Yamamoto, as modified, teaches the terminal insertion quality monitoring system of claim 8 but does not expressly teach the database limitations as described below.  Yamamoto, as modified, teaches wherein the local computer is configured to store the dynamic acceleration in a local database and send the dynamic acceleration to the cloud server (Neely, 0044, see also Yamamoto for processing receive acceleration data in a local controller, supra claim 1)
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the at art applying the teachings of Yamamoto, as modified by Mizobe (e.g. optimizing control parameters based on comparison to an optimal quality, further including obtaining acceleration via the machine learning unit), to the teachings of Neely (e.g. using a local database of a computer to store data), would achieve an expected and predictable result via combining said elements using known methods.



Claim 10:
Yamamoto teaches the terminal insertion quality monitoring system of claim 9 but does not expressly teach the send limitations as described below.  Yamamoto in view over Neely teaches wherein the control parameter acquisition device is configured to send the control parameters to the local computer (Neely, Figure 1 e.g. see element 108 sending data to local computer -104, see Yamamoto, as modified, as providing a local computer/controller for receiving acquired control parameters, supra claim 1)
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the at art applying the teachings of Yamamoto, as modified (e.g. optimizing control parameters based on comparison to an optimal quality, further including obtaining acceleration via the machine learning unit and control parameters), to the teachings of Neely (e.g. using a local database of a computer to store data after receiving data from an external device ), would achieve an expected and predictable result via combining said elements using known methods.  

Claim 11:
Yamamoto, as modified by Neely, teaches the terminal insertion quality monitoring system of claim 10, wherein the local computer is configured to store the control parameters in the local database and send the control parameters to the cloud server (Neely Figure 1)


Claim 12:
Yamamoto teaches the terminal insertion quality monitoring system of claim 1, wherein the artificial intelligence system is configured to optimize the control parameters of an insertion mode having a highest-grade terminal insertion quality to obtain a plurality of optimized control parameters (Yamamoto, supra claim 1 modification, see also 0011, 0033 e.g. see determining control parameters based on upper quality limit such that control parameters are optimized to meet this quality level based on reward)
Claim 13:
Yamamoto teaches the terminal insertion quality monitoring system of claim 12, wherein the artificial intelligence system sends the optimized control parameters to a controller of the terminal insertion equipment and the controller is controlled with the optimized control parameters (Yamamoto, Figure 2-30 e.g. see controller comprising the machine learning units.  The sending is interpreted as using the calculated parameters by controller, see the use of “Environment” as a controller)
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (PG/PUB 2017/0028521) in view over Mizobe (PG/PUB 20180222057) in view over Buggenthin (PG/PUB 20200230884) in view over Yuzirhara (PG/PUB 20140309752)
Claim 14:
Yamamoto teaches the terminal insertion quality monitoring system of claim 1 but does not teach the display as described below.  Yamamoto in view over Yuzurihara  teaches further comprising a display adapted to display the dynamic acceleration (Yuzurihara, see technical field as device control system, 0001, Figures 8-9)
     Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the at art applying the teachings of Yamamoto, as modified (e.g. optimizing control parameters based on comparison to an optimal quality, including obtaining acceleration), to the teachings of  Yuzurihara (e.g. displaying acceleration vectors), would achieve an expected and predictable result via combining said elements using known methods while apprising an operator of the correlation between acceleration values and corresponding quality.
Claim 15:
Yamamoto, as modified, teaches the terminal insertion quality monitoring system of claim 14, wherein the dynamic acceleration includes a horizontal dynamic acceleration and a vertical dynamic acceleration, the display is adapted to simultaneously display the horizontal dynamic acceleration and the vertical dynamic acceleration (Yuzurihara, Figures 8-9)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117